In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00175-CR

____________________


ADRIAN JACOB, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 08-04635




MEMORANDUM OPINION
 On March 30, 2009, the trial court sentenced Adrian Jacob on a conviction for
burglary of a building.  Jacob filed a notice of appeal on April 15, 2009.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.  On April 20, 2009, we notified the parties that we would dismiss the appeal unless
the appellant established grounds for continuing the appeal.  The appellant filed a response
but failed to establish that the trial court's certification should be amended.  Because the
record does not contain a certification that shows the defendant has the right of appeal, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we dismiss the appeal.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered May 20, 2009
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.